DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25, 26, and 28 are objected to because of the following informalities:  Claim 26 depends from claim 1, which is cancelled.  Claims 25 and 28 have two instances of “one or more of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 18, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are confusing because the tetrasodium 2,2'-((2,2-dimethylpropane-1,3-diyl)bis(azanediyl))disuccinate is defined only by this formal nomenclature.  When one looks to the specification for further clarification, the formulae describing this compound 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Moll et al, US 5,030,651.
Moll et al teach a compound which is N,N'-(2,2-dimethyl-1,3-Propanediyl)bis[N-(carboxymethyl) glycine] (col. 5, formula 6).  This appears to be precisely the compound claimed based on formula B of the present specification, and so the reference is anticipatory.

Claims 18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Forgacs et al, European Journal of Inorganic Chemistry.
Forgacs et al teach a compound which is 2,2-dimethylpropylenediamine tetracetic acid (page 2075, formula for DMPDTA).  This appears to be precisely the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 21, 22, and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al, US 2013/0085094.
Leonard et al teach a cleaning composition with biodegradable aminocarboxylate chelant (see abstract).  Formula A describing this aminocarboxylate is the same chelant claimed when R1 and R2 are acetic acid, R4 is methyl, and X is CH2 (¶35-41), and so the reference contemplates the chelant claimed and so renders the claims obvious.  These aminocarboxylates are used in a dishwashing composition comprising surfactants, enzymes, and other ingredients (¶95), and may be used in preferred amounts of from 3 to 30% (¶76).  With respect to the intended use claims, as a composition is claimed, if a patent were to be granted, applicants could use it for any use, not just as a laundry or dishwashing detergent.  With that said, in addition to the dishwashing detergent above, laundry detergents are contemplated by the reference (¶2).

Claims 18, 20, 23-26, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al, US 5,030,651.
Moll et al are replied upon as set forth above.  These complexes are used in a composition comprising 2% complex and cationic surfactant (col. 8, example 6).  It would have been obvious for one of ordinary skill in the art to use N,N'-(2,2-dimethyl-1,3-Propanediyl)bis[N-(carboxymethyl) glycine] as the complex in example 6 with confidence of forming an effective composition as this complex is a preferred complex of the reference.  With respect to the intended use claims, as a composition is claimed, if a patent were to be granted, applicants could use it for any use, not just as a laundry or dishwashing detergent.  

Claims 18, 19, 21, 22, and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cruickshank et al, US 6,172,036.
Cruickshank et al teach a machine dishwashing rinse aid comprising 5% aminocarboxylate chelant, surfactant, and additional chelant (col. 14, example 1E).  Preferred aminocarboxylate chelants are aminotricarboxylic acid where X is methyl and  R1, R2, and R3 are CH2 (formula of claim 1).  It would have been obvious for one of ordinary skill in the art to use this aminotricarboxylic acid in example 1E with confidence of forming an effective rinse aid as these chelants are contemplated by the reference.  These aminocarboxylates may be used in amounts as high as 20% (claim 2).  With respect to the intended use claims, as a composition is claimed, if a patent were to be granted, applicants could use it for any use, not just as a laundry or dishwashing detergent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.